ORDER
PER CURIAM.
Lynn Fay Kleiman, as personal representative of the estate of her mother appeals from the summary judgment in which the court ordered that individual retirement accounts be distributed according to the IRA agreements instead of according to her mother’s will. No error of law appears. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).